DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (claims 1 and 3-17) in the reply filed on 1/5/2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11256094. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets include similar or the same limitations in such a manner an anticipatory relationship exists for example each claim set includes partially transmissive partially reflective optical element, unit is configured to be located at a glabellar region of said user, and one final non-limiting example is an optical display.
s 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11256092. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets include similar or the same limitations in such a manner an anticipatory relationship exists for example each claim set includes partially transmissive partially reflective optical element, unit is configured to be located at a glabellar region of said user, and one final non-limiting example is an optical display.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10488660. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets include similar or the same limitations in such a manner an anticipatory relationship exists for example each claim set includes partially transmissive partially reflective optical element, unit is configured to be located at a glabellar region of said user, and one final non-limiting example is an optical display.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ansley US 5416876 A in view of Heacock et al US 5539422 A and further in view of Kormos et al US 6731435 B1.
	Re claim 1, Ansley et al discloses a partially transmissive partially reflective lens, including an inner surface characterized by an inner surface radius of curvature exhibiting a first optical power, and an outer surface characterized by an outer surface radius of curvature exhibiting a second optical power, said partially transmissive partially reflective lens is configured to be facing said eye, and to at least partially transmit incoming light of an outward 
	Re claim 1, Ansley does not explicitly disclose electro-optical unit is configured to be located at a glabellar region of said user
	However, numeral 12 of Heacock et al discloses a portion resting the unit at the glabellar region of the user see figure 1.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Ansley to include electro-optical unit is configured to be located at a glabellar region of said user as taught by Heacock et al for the predictable result of displaying video information including movies and text with high resolution and overall quality (see col, 2 lines 18-20)
 	Re claim 1, Ansley in view of Heacock et al do not explicitly disclose wherein said first optical power is configured to provide ophthalmic correction with respect to reflected said light beam image for viewing by said eye, wherein said second optical power is configured to provide ophthalmic correction with respect to transmitted said incoming light from said outward scene for viewing by said eye.
	However, Kormos et al teaches prescriptions on both sides of an optical elements in a HUD device see col. 5, lines 20-23.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Ansley in view of Heacock et al to include said first optical power is configured to provide ophthalmic correction with respect to reflected said 
	Re claim 3, Ansley further discloses wherein said electro-optical unit further includes a processor (see numeral 90).
	Re claim 4, Ansley further discloses wherein said electro-optical unit includes a first lens, a reflector, a second lens, a third lens, a fourth lens, and a curved mirror (see numerals 54, 58, 60, 80, 82).
	Re claim 5, Ansley further discloses wherein said second lens is configured to produce an intermediate image at an intermediate image plane located at a position along an optical path between said second lens and said first lens (see figure 1).
Re claim 7, Ansley further discloses wherein said light beam image propagates along an optical path from said light display toward said reflector then toward said third lens, then toward said fourth lens, then toward said curved mirror, then again toward said fourth lens, then again toward said third lens, then toward said second lens, then toward said first lens, then toward said partially transmissive partially reflective lens (see figure 1).
	Re claim 8, Ansley further discloses further including a memory device configured for storing image data corresponding to said light beam image (see numeral 90).
	Re claim 9, Ansley further discloses wherein said light display is configured to receive data and to generate said light beam image based on said received data (see 90, 92, 94).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES R GREECE/Primary Examiner, Art Unit 2872